DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 were originally filed.
Claims 1-2, 6, 8-10, 14, 16-18, & 21-29 are pending and have been allowed for the reasons set forth below.
Allowable Subject Matter
Claims 1-2, 6, 8-10, 14, 16-18, & 21-29 are allowed over the prior art of record.
The closest prior art of record is US 2017/0158193A1 (“Lopez”), US 2020/0255006A1 (“Sasu”), US 2019/0236955A1 (“Hu”), US 2017/0008521A1 (“Braunstein”), and US 2018/0259968A1 (“Frazzoli”).

The following is an examiner' s statement of reasons for allowance:

Applicant’s arguments, see page 19, filed 01/14/2022, with respect to claims 1, 9, and 17 have been fully considered and are persuasive.  
The prior art Lopez discloses a method for the automated driving of a motor vehicle which provides environment data, detects objects in the environment data, selects a current scenario by a scenario interpretation apparatus on the basis of the detected objects, wherein a scenario has at least one elementary situation which is assigned at least one monitoring region and an enable criterion as attributes, and in addition successively for each of the elementary situations of the current scenario, estimates a destination point, plans a trajectory to the 

The prior art Sasu discloses a method for determining kinematics of a target includes generating a measured trace of a target position, speed, and angle of a target relative to an ego vehicle. The radius of the curve that the target is taking is calculated, using the generated trace. A number of paths possible to be followed by the target are projected, expressed as abstract movement functions of a polynomial degree and using as input the calculated radius. At each further cycle, higher probabilities are added to the paths projected in a previous measuring cycle which are equal with the newly projected ones. Sasu teaches the driving scenario that is based on  a trajectory, speed, and a heading direction of the autonomous vehicle at different points in time. However Sasu does not explicitly disclose “performing a lookup operation in a database based 

The prior art Hu discloses a method for accessing supplemental data from other vehicles includes, at an autonomous vehicle recording a scan image of a scene around the autonomous vehicle at a first time; detecting insufficient perception data in a region of the scan image; in response to detecting insufficient perception data in the region, defining a ground area of interest containing the region and wirelessly broadcasting a query for perception data representing objects within the ground area of interest; in response to receiving supplemental perception data-representing objects within the ground area of interest detected by the second vehicle at approximately the first time-from a second vehicle proximal the scene, incorporating the supplemental perception data into the scan image to form a composite scan image; selecting a navigational action based on objects in the scene represented by the composite scan image; and autonomously executing the navigational action. However Hu does not disclose the limitation “performing a lookup operation in a database based on the driving scenario to obtain metadata describing the critical region corresponding to the driving scenario, wherein the lookup operation includes locating a mapping entry matching the driving scenario including driving straight scenario, right turn on intersection scenario, left turn on intersection scenario, lane changing to left scenario, and wherein the driving straight scenario corresponds to a first critical region, the 

The prior art Frazzoli discloses an AV system that determines the boundaries between perceived worlds in the world model and unperceived worlds. The AV system then hypothesizes the presence or attributes of possible unknown objects (which we sometimes call “dark objects”) in the unperceived worlds, based on a variety of factors and approaches. These hypothetical objects and their attributes are then added to the world model for use in making driving decisions that accommodate not only the known objects in the perceived worlds but also the unknown objects (or so called, dark objects) in the unperceived worlds. Frazzoli teaches determining a polygon boundary that defines a critical region around the autonomous vehicle based on the data received pertaining to the critical region. Further Frazzoli calculates vertexes of the polygon to determine a dimension and a location of the critical region based on the boundary formed. However Frazzoli does not disclose the limitation “performing a lookup operation in a database based on the driving scenario to obtain metadata describing the critical region corresponding to the driving scenario, wherein the lookup operation includes locating a mapping entry matching the driving scenario including driving straight scenario, right turn on intersection scenario, left turn on intersection scenario, lane changing to left scenario, and wherein the driving straight scenario corresponds to a first critical region, the right turn on intersection scenario corresponds to a second critical region, the left turn on intersection scenario corresponds to a third critical region, and the lane changing to left scenario corresponds to a fourth critical region.”



Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 


Claims 2, 6, 8, 21-22, and 27-29 depend from claim 1 and are therefore allowable.

Regarding Claim 9, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“performing a lookup operation in a database based on the driving scenario to obtain metadata describing the critical region corresponding to the driving scenario, wherein the lookup operation includes locating a mapping entry matching the driving scenario including driving straight scenario, right turn on intersection scenario, left turn on intersection scenario, lane changing to left scenario, and wherein the driving straight scenario corresponds to a first critical region, the right turn on intersection scenario corresponds to a second critical region, the left turn on intersection scenario corresponds to a third critical region, and the lane changing to left scenario corresponds to a fourth critical region.”

Claims 10, 14, 16 and 23-24 depend from claim 9 and are therefore allowable.

Regarding Claim 17, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“performing a lookup operation in a database based on the driving scenario to obtain metadata describing the critical region corresponding to the driving scenario, wherein the lookup operation includes locating a mapping entry matching the driving scenario including driving straight scenario, right turn on intersection scenario, left turn on intersection scenario, lane changing to left scenario, and wherein the driving straight scenario corresponds to a first critical region, the right turn on intersection scenario corresponds to a second critical region, the left turn on intersection scenario corresponds to a third critical region, and the lane changing to left scenario corresponds to a fourth critical region.”

Claims 18, & 25-26 depend from claim 17 and are therefore allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                       
/Angelina Shudy/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
















EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Chu Registration Number 63,022, on 24 February 2022.

The application has been amended as follows: 

---Beginning of Amendments---
21. (Currently Amended) The method of claim 1, further comprising:
	determining one of a plurality of the perception models based on the critical region and the remaining area other than the critical region for the next driving cycle.
---End of Amendments---